Citation Nr: 1036096	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied service connection 
for diabetes mellitus, type II. 


FINDING OF FACT

The Veteran's diabetes mellitus, type II, did not have its onset 
in active military service, did not manifest to a compensable 
degree within one year of service separation, and is not 
otherwise related to service. 


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a letter sent to the Veteran in April 2006 fully addressed 
all necessary notice elements under the VCAA and was sent prior 
to the initial rating decision in this matter.  The letter 
informed the Veteran of all five elements of service connection, 
and of the Veteran's and VA's respective responsibilities for 
obtaining different types of evidence in support of his claim.  
The Board concludes that the duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and private treatment records are in the claims file.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.  Indeed, in an April 2006 letter, the Veteran indicated 
that he had no additional information or evidence to submit in 
support of his claim and requested a decision on his appeal as 
soon as possible.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant evidence on 
the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007). 

Here, the RO provided the Veteran with an appropriate examination 
in May 2006.  The Board finds that the VA examination obtained in 
this case is adequate for the purpose of making a decision on 
this claim, as the examiner reviewed the Veteran's claims file 
and medical records therein, interviewed and examined the 
Veteran, and provided a complete rationale for the opinion stated 
which is consistent with the evidence of record.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).   

II. Analysis

The Veteran contends that he is entitled to service connection 
for diabetes mellitus, type II.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for diabetes mellitus, type 
II, may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307; 3.309(a) (2009).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Veteran's service treatment records, including his May 1975 
separation examination, are negative for a diagnosis of diabetes 
or elevated glucose levels.  

A May 1976 VA treatment record reflects that the Veteran was 
admitted to the hospital with a history of jaundice.  During the 
Veteran's hospitalization, it was noted that the Veteran was 
obese and hypertensive.  It was also noted that the Veteran's 
mother had diabetes and used insulin.  The Veteran was diagnosed 
with minimal chemical diabetes mellitus aggravated by obesity.  
The Veteran was placed on a weight reduction diet and attended 
diabetic classes for "initial instructions on factors relative 
to diet."  The Board notes that, as indicated in the May 2006 VA 
examination report discussed below, the diagnosis of "chemical 
diabetes mellitus" was in fact a diagnosis of impaired glucose 
tolerance rather than an actual clinical diagnosis of diabetes.  
Dorland's Illustrated Medical Dictionary at 513 (31st ed. 2007) 
(defining chemical diabetes as a former name for impaired glucose 
tolerance). 

The May 2006 VA examination report reflects that the Veteran was 
first diagnosed with diabetes mellitus in 1998.  After reviewing 
the claims file and examining the Veteran, the examiner opined 
that it was less likely as not that the Veteran's diabetes was 
related to his military service as there was no record of 
diabetes or hyperglucosemia during the Veteran's period of 
service.  The examiner also noted that the Veteran was diagnosed 
with impaired glucose tolerance one year after discharge from the 
military and did not give a history of being in Vietnam.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a direct relationship 
between the Veteran's diabetes and his period of service.  As 
noted by the VA examiner and confirmed by the Veteran's service 
treatment records, there is no competent evidence that the 
Veteran had diabetes or elevated glucose levels during his period 
of service.  Further, there is no competent evidence showing that 
the Veteran's "chemical diabetes" or impaired glucose tolerance 
diagnosed in May 1976, or about one year after separation, is 
related to the Veteran's period of service.  Moreover, the May 
2006 VA examination report reflects that it was less likely as 
not that the Veteran's diabetes, first diagnosed in 1998 or over 
20 years since the Veteran's separation from service in May 1975, 
was related to service, even taking into account the May 1976 
diagnosis of chemical diabetes.  Thus, the preponderance of the 
evidence is against a nexus between the Veteran's diabetes and 
his period of service and service connection therefore is not 
warranted on a direct basis.

The Board finds that service connection is also not warranted on 
a presumptive basis.  As discussed above, the May 1976 diagnosis 
of mild "chemical diabetes" or impaired glucose tolerance is 
not considered an actual clinical diagnosis of diabetes.  While 
the Veteran was instructed to take diabetic classes, the VA 
hospital discharge report reflects that the purpose of these 
classes was to lose weight as he was found to be obese.  There is 
no indication that the Veteran had diabetes at this time that 
needed to be controlled by diet.  See 38 C.F.R. § 4.119, DC 7913 
(2009).  Thus, service connection is not warranted on a 
presumptive basis as the competent evidence does not show that 
the Veteran had diabetes which manifested to a compensable degree 
within one year of service separation.  See 38 C.F.R. §§ 3.307; 
3.309(a).  

The Board further notes that VA regulations provide that certain 
diseases associated with exposure to herbicide agents, including 
diabetes mellitus, type II, may be presumed to have been incurred 
in service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means 
a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's DD 214 does 
not reflect service in Vietnam, and the Veteran has never stated 
that he served in Vietnam.  Thus, there is no evidence that the 
Veteran was exposed to herbicide agents.  As such, the Veteran is 
not entitled to service connection on a presumptive basis for 
diseases associated with herbicide exposure, to include diabetes 
mellitus, type II. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for diabetes mellitus, type II, must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


